Case 1:19-cv-06562-SJB Document 1 Filed 11/20/19 Page 1 of 17 PageID #: 1




CILENTI ,& COOPER, PLLC
Justin Cilentl'(GC2321)
Peter H. Cooper (PHC4714)
10 Grand Central
155 East 44th Street - 61h Floor
New York, NY 10017
T. (212) 209-3933
F. (212) 209-7102
info@jcpclaw.com
Attorneys for Plaintiff

 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------X
 MANUEL URENA, on behalf of himself and                                      Case No. 19-CV-6562
 others similarly situated,

                                    Plaintiff,                               FLSA COLLECTIVE
                                                                             ACTION COMPLAINT
         -against-

 MS. WINE SHOP INC. d/b/a BEST BUY WAREHOUSE                                 Jury Trial
 WINES & LIQUOR, and JUAN LOPEZ,                                             Demanded

                                    Defendants.
 ------------------------__,_------ -------------------------------------x
         Plaintiff, MANUEL URENA (hereinafter, "Plaintiff'), by and through his

 undersigned attorneys, Cilenti & Cooper, PLLC, files this Complaint against defendants

 MS. WINE SHOP INC. d/b/a BEST BUY WAREHOUSE WINES & LIQUOR ("MS.

 WINE SHOP"), and JUAN LOPEZ (collectively, the "Defendants"), and states as

 follows:

                                           INTRODUCTION

          1.       Plaintiff alleges that, pursuant to the Fair Labor Standards Act, as

 amended, 29 U.S.C. §§ 201, et seq. ("FLSA"), he is entitled to recover from Defendants:

 (a) unpaid minimum wages, (b) unpaid overtime compensation, (c) liquidated damages,

 (d) prejudgment and post-judgment interest, and (e) attorneys' fees and costs.
Case 1:19-cv-06562-SJB Document 1 Filed 11/20/19 Page 2 of 17 PageID #: 2




         2.       Plaintiff further alleges that, pursuant to the New York Labor Law, he is

 entitled to recover from Defendants: (a) unpaid minimum wages, (b) unpaid overtime

 compensation, (c) unpaid "spread of hours" premium for each day his work shift

 exceeded ten (10) hours, (d) liquidated and statutory damages pursuant to the New York

 Labor Law and the New York State Wage Theft Prevention Act, (e) prejudgment and

 post-judgment interest, and (f) attorneys' fees and costs.

                               JURISDICTION AND VENUE

             3.   This Court has jurisdiction over this controversy pursuant to 29 U.S.C.

 §216(b), 28 U.S.C. §§ 1331, 1337 and 1343, and has supplemental jurisdiction over

 Plaintiffs state law claims pursuant to 28 U.S.C. § 1367.

             4.   Venue is proper in the Eastern District pursuant to 28 U.S.C. § 1391

 because the conduct making up the basis of the complaint took place in this judicial

 district.

                                          PARTIES

             5.   Plaintiff is a resident of Kings County, New York.

             6.   Defendant, MS. WINE SHOP, is a domestic business corporation

 organized under the laws of the State of New York, with a principal place of business at

 701 Fulton Street, Brooklyn, New York 11217.

             7.   Defendant, MS. WINE SHOP, owns and operates a liquor and wine

 warehouse/store located at 701 Fulton Street, Brooklyn, New York 11217 (the "Store").

             8.   Defendant, JUAN LOPEZ, is the President and Chief Executive Officer of

 MS. WINE SHOP and, as such, is an shareholder, owner, officer, director, supervisor,

 managing agent, and proprietor of MS. WINE SHOP who actively participates in the




                                               2
Case 1:19-cv-06562-SJB Document 1 Filed 11/20/19 Page 3 of 17 PageID #: 3




day-to-day operations of the Store and acted intentionally and maliciously and is an

employer pursuant to the FLSA, 29 U.S.C. § 203(d) and Regulations promulgated

thereunder, 29 C.F.R. § 791.2, as well as New York Labor Law§ 2 and the Regulations

thereunder, and is jointly and severally liable with MS. WINE SHOP.

        9.     Defendant, JUAN LOPEZ, exercises control over the terms and conditions

of the Store's employees in that he has the power to: (i) hire and fire employees, (ii)

determine rates and methods of pay, (iii) determine work schedules, (iv) supervise and

control the work of the employees, and (v) create and maintain employment records.

        10.    Defendant, JUAN LOPEZ, is present at the Store on a daily basis, actively

supervises the work of the employees, and mandates that all issues concerning the

employees' employment - including hours worked and pay received- be authorized and

approved by him.

        11.    Upon information and belief, at least within each of the three (3) most

recent years relevant to the allegations in this Complaint, defendant MS. WINE SHOP

constitutes an "enterprise engaged in commerce" within the meaning of the FLSA in that

it (i) had employees engaged in commerce or in the production of goods for commerce,

or that handled, sold, or otherwise worked on goods or materials that had been moved in

or produced for commerce, and (ii) had an annual gross volume of sales of not less than

$500,000.

        12.    Defendants employed Plaintiff to work as a non-exempt stock person,

delivery worker, and cashier at the Store from on or about April 20, 2015 until on or

 about October 23, 2019, where his responsibilities included, among other things, stocking

merchandise, delivering orders to customers, and working as a cashier.




                                             3
Case 1:19-cv-06562-SJB Document 1 Filed 11/20/19 Page 4 of 17 PageID #: 4




        13.    The work performed by Plaintiff was directly essential to the business

operated by Defendants.

        14.     Defendants knowingly and willfully failed to pay Plaintiff his lawfully

earned minimum wages in direct contravention of the FLSA and New York Labor Law.

        15.     Defendants knowingly and willfully failed to pay Plaintiff his lawfully

 earned overtime compensation in direct contravention of the FLSA and New York Labor

Law.

        16.     Defendants knowingly and willfully failed to pay Plaintiff his lawfully

 earned "spread of hours" premium in direct contravention of the New York Labor Law.

        17.     Plaintiff has satisfied all conditions precedent to the institution of this

 action, or such conditions have been waived.

                                STATEMENT OF FACTS

        18.     Defendant, JUAN LOPEZ, actively participates m the day-to-day

 operation of the Store. For instance, Mr. Lopez personally hires and fires employees,

 supervises and directs the work of the employees, instructs the employees how to perform

 their jobs, and corrects the employees for errors made.

        19.     Defendant, JUAN LOPEZ, creates and implements all crucial business

 policies, including decisions concerning the number of hours the employees work, the

 amount of pay the employees are entitled to receive, and the manner and method by

 which the employees are to be paid.

        20.     On or about April 20, 2015, Defendants hired Plaintiff to work as a non-

 exempt stock person, delivery worker, and cashier for the Defendants' Store, where his




                                                4
Case 1:19-cv-06562-SJB Document 1 Filed 11/20/19 Page 5 of 17 PageID #: 5




responsibilities included, but were not limited to, stocking merchandise, delivering orders

to customers, and working as a cashier.

       21.     Neither at the time of his hire nor anytime thereafter did Defendants

provide Plaintiff with a written wage notice setting forth, among other things, his regular

hourly rate of pay and corresponding overtime rate of pay.

       22.     Plaintiff worked continuously for the Defendants in those capacities until

on or about October 23, 2019.

       23.     Plaintiff worked over forty (40) hours per week.

       24.     From the beginning of his employment and continuing through in or about

December 2018, Plaintiff worked six (6) days per week, and his work schedule consisted

of eleven (11) hours per day on Monday, Wednesday, and Thursday from 11:00 a.m.

until 10:00 p.m.; twelve (12) hours per day on Friday and Saturday from 12:00 p.m. until

12:00 a.m.; and ten (10) hours on Sunday from 12:00 p.m. until 10:00 p.m. Plaintiff

received a thirty (30) minute break per day.

       25.     During this period, Plaintiff was not paid proper minimum wages and

overtime compensation. During this period, Plaintiff was paid, in cash, at the rate of

$475 per week straight time for all hours worked, and worked sixty-four (64) hours per

week. Work performed above forty (40) hours per week was not paid at the statutory rate

oftime and one-half as required by state and federal law.

       26.     Beginning in or about January 2019 and continuing through the remainder

of his employment on or about October 23, 2019, Plaintiff worked six (6) days per week,

and his work schedule consisted of ten (10) hours per day on Sunday, Monday,

 Wednesday, and Thursday from 12:00 p.m. until 10:00 p.m.; and eleven (11) hours per




                                               5
Case 1:19-cv-06562-SJB Document 1 Filed 11/20/19 Page 6 of 17 PageID #: 6




day on Friday and Saturday from 1:00 p.m. until 12:00 a.m. Plaintiff received a thirty

(30) minute break per day.

        27.    During this period, Plaintiff was not paid proper minimum wages and

overtime compensation. During this period, Plaintiff was paid, in cash, at the rate of

$625 per week straight time for all hours worked, and worked fifty-nine (59) hours per

week. Work performed above forty (40) hours per week was not paid at the statutory rate

of time and one-half as required by state and federal law.

        28.    Plaintiff was not required to record his work hours by punching a time

clock or other time recording device.

        29.    Upon paying Plaintiff his wages each week, Defendants failed to provide

Plaintiff with wage statements setting forth, among other things, Plaintiffs gross wages,

deductions, and net wages.

        30.    Defendants knowingly and willfully operated their business with a policy

of not paying either the FLSA minimum wage or the New York State minimum wage to

Plaintiff and others similarly situated.

        31.    Defendants knowingly and willfully operated their business with a policy

of not paying Plaintiff and others similarly situated either the FLSA overtime rate (of

time and one-half), or the New York State overtime rate (of time and one-half), in direct

violation of the FLSA and New York Labor Law and the supporting federal and New

 York State Department of Labor Regulations.

        32.     Defendants knowingly and willfully operated their business with a policy

 of not paying Plaintiff and others similarly situated a "spread of hours" premium for each




                                             6
Case 1:19-cv-06562-SJB Document 1 Filed 11/20/19 Page 7 of 17 PageID #: 7




day that his work shift exceeded ten (10) hours, in direct violation of the New York

Labor Law and the supporting New York State Department of Labor Regulations.

          33.   At all relevant times, upon information and belief, and during the course

of Plaintiff's employment, Defendants failed to maintain accurate and sufficient wage

and hour records.

                      COLLECTIVE ACTION ALLEGATIONS

          34.   Plaintiff brings this action individually and as class representative on

behalf of himself and all other current and former non-exempt employees who have been

or were employed by Defendants between November 20, 2016 through the date that the

opt-in period expires as ultimately set by the Court (the "Collective Action Period"), and

who were compensated at rates less than the statutory minimum wage and/or less than the

statutory overtime rate of time and one-half for all hours worked in excess of forty (40)

hours per workweek (the "Collective Action Members").

          35.   The collective action class is so numerous that joinder of all members is

impracticable. Although the precise number of such persons is unknown, and the facts

upon which the calculation of that number are presently within the sole control of the

Defendants, upon information and belief, there are more than twenty (20) Collective

Action Members who worked for Defendants during the Collective Action Period, most

of whom would not be likely to file individual suits because they lack adequate financial

resources, access to attorneys, or knowledge of their claims. Therefore, Plaintiff submits

that this matter should be certified as a collective action under the FLSA, 29 U.S.C. §

216(b).




                                             7
Case 1:19-cv-06562-SJB Document 1 Filed 11/20/19 Page 8 of 17 PageID #: 8




       36.     Plaintiff will fairly and adequately protect the interests of the Collective

Action Members and has retained counsel that is experienced and competent in the fields

of employment law and class action litigation. Plaintiff has no interests that are contrary

to or in conflict with those members of this collective action.

        37.    This action should be certified as a collective action because the

prosecution of separate actions by individual members of the class would create a risk of

either inconsistent or varying adjudications with respect to individual members of the

class, or adjudications with respect to individual members of the class that would as a

practical matter be dispositive of the interests of the other members not parties to the

adjudication, or substantially impair or impede their ability to protect their interests.

        38.     A collective action is superior to other available methods for the fair and

efficient adjudication of this controversy, since joinder of all members is impracticable.

Furthermore, inasmuch as the damages suffered by individual Collective Action

Members may be relatively small, the expense and burden of individual litigation make it

virtually impossible for the members of the collective action to individually seek redress

for the wrongs done to them. There will be no difficulty in the management of this action

as a collective action.

        39.     Questions of law and fact common to the members of the collective action

predominate over questions that may affect only individual members because Defendants

have acted on grounds generally applicable to all members.              Among the common

questions of law and fact common to Plaintiff and other Collective Action Members are:

                a.        Whether Defendants employed Plaintiff and the Collective Action

                          Members within the meaning of the FLSA;




                                               8
Case 1:19-cv-06562-SJB Document 1 Filed 11/20/19 Page 9 of 17 PageID #: 9




              b.      Whether Defendants failed to keep true and accurate wage and

                      hour records for all hours worked by Plaintiff and the Collective

                      Action Members;

               c.     What proof of hours worked is sufficient where the employer fails

                      in its duty to maintain time records;

               d.     Whether Defendants failed to pay Plaintiff and the Collective

                      Action Members statutory minimum wages, in violation of the

                      FLSA and the regulations promulgated thereunder;

               e.     Whether Defendants failed to pay Plaintiff and the Collective

                      Action Members overtime compensation for all hours worked in

                      excess of forty (40) hours per workweek, in violation of the FLSA

                      and the regulations promulgated thereunder;

               f.     Whether Defendants' violations of the FLSA are willful as that

                      terms is used within the context of the FLSA; and,

               g.     Whether Defendants are liable for all damages claimed hereunder,

                      including but not limited to compensatory, liquidated and statutory

                      damages, interest, attorneys' fees, and costs and disbursements.

       40.     Plaintiff knows of no difficulty that will be encountered in the

management of this litigation that would preclude its maintenance as a collective action.

       41.     Plaintiff and others similarly situated have been substantially damaged by

the Defendants' wrongful conduct.




                                             9
Case 1:19-cv-06562-SJB Document 1 Filed 11/20/19 Page 10 of 17 PageID #: 10




                                STATEMENT OF CLAIM

                                         COUNT I
                       [Violation of the Fair Labor Standards Act]

         42.    Plaintiff re-alleges and re-avers each and every allegation and statement

 contained in paragraphs "l" through "41" of this Complaint as if fully set forth herein.

         43.    At all relevant times, upon information and belief, Defendants were and

 continue to be an employer engaged in interstate commerce and/or the production of

 goods for commerce within the meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207(a).

 Further, Plaintiff and Collective Action Members are covered individuals within the

 meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207(a).

         44.    At all relevant times, Defendants employed Plaintiff and Collective Action

  Members within the meaning of the FLSA.

         45.    Upon information and belief, at least within each of the three (3) most

  recent years relevant to the allegations in this Complaint, MS. WINE SHOP had gross

  revenues in excess of $500,000.

         46.    Plaintiff and Collective Action Members worked hours for which they

  were not paid the statutory minimum wage.

         47.    Defendants had, and continue to have, a policy and practice of refusing to

  pay the statutory minimum wage to Plaintiff and Collective Action Members for hours

  worked.

         48.    Defendants failed to pay Plaintiff and Collective Action Members

  minimum wages in the lawful amount for hours worked.




                                              10
Case 1:19-cv-06562-SJB Document 1 Filed 11/20/19 Page 11 of 17 PageID #: 11




         49.     Plaintiff and Collective Action Members were entitled to be paid at the

  rate of time and one-half for all hours worked in excess of the maximum hours provided

  for in the FLSA.

         50.     Defendants failed to pay Plaintiff and Collective Action Members

  overtime compensation in the lawful amount for all hours worked in excess of the

  maximum hours provided for in the FLSA.

         51.     At all relevant times, Defendants had, and continue to have a policy and

  practice of refusing to pay overtime compensation at the statutory rate of time and one-

  half to Plaintiff and Collective Action Members for all hours worked in excess of forty

  (40) hours per work week, which violated and continues to violate the FLSA, 29 U.S.C.

  §§ 201 et seq., including 29 U.S.C. §§ 207(a)(l) and 215(a).

         52.     Defendants knowingly and willfully disregarded the prov1s1ons of the

  FLSA as evidenced by their failure to compensate Plaintiff and Collective Action

  Members at the statutory minimum wage rate and the statutory overtime rate of time and

  one-half for all hours worked in excess of forty (40) hours per week, when they knew or

  should have known such was due and that non-payment of minimum wages and overtime

  compensation would financially injure Plaintiff and Collective Action Members.

         53.     As a result of Defendants' failure to properly record, report, credit and/or

  compensate its employees, including Plaintiff and Collective Action Members,

  Defendants have failed to make, keep and preserve records with respect to each of its

  employees sufficient to determine the wages, hours and other conditions and practices of

  employment in violation of the FLSA, 29 U.S.A. §§ 201 et seq., including 29 U.S.C. §§

  21 l(c) and 215(a).




                                              11
Case 1:19-cv-06562-SJB Document 1 Filed 11/20/19 Page 12 of 17 PageID #: 12




         54.     Defendants failed to properly disclose or apprise Plaintiff and Collective

  Action Members of their rights under the FLSA.

         55.     As a direct and proximate result of Defendants' violation of the FLSA,

  Plaintiff and Collective Action Members are entitled to liquidated damages pursuant to

  the FLSA.

         56.     Due to the reckless, willful and unlawful acts of the Defendants, Plaintiff

  and Collective Action Members suffered damages in an amount not presently

  ascertainable of unpaid minimum wages and overtime compensation, an equal amount as

  liquidated damages, and prejudgment interest thereon.

         57.     Plaintiff and Collective Action Members are entitled to an award of their

  reasonable attorneys' fees, costs and expenses, pursuant to 29 U.S.C. § 216(b).

                                         COUNT II
                          [Violation of the New York Labor Law]

         58.     Plaintiff re-alleges and re-avers each and every allegation and statement

  contained in paragraphs "1" through "57'' of this Complaint as if fully set forth herein.

         59.     Defendants employed Plaintiff within the meaning of New York Labor

  Law§§ 2 and 651.

         60.     Defendants knowingly and willfully violated Plaintiffs rights by failing to

  pay Plaintiff minimum wages in the lawful amount for hours worked.

         61.     Defendants knowingly and willfully violated Plaintiffs rights by failing to

  pay Plaintiff overtime compensation at the rate of time and one-half for each hour worked

  in excess of forty (40) hours in a workweek.

          62.    Employers are required to pay a "spread of hours" premium of one (1)

  additional hour's pay at the statutory minimum hourly wage rate for each day where the



                                                 12
Case 1:19-cv-06562-SJB Document 1 Filed 11/20/19 Page 13 of 17 PageID #: 13




 spread of hours in an employee's workday exceeds ten (10) hours. New York State

 Department of Labor Regulations§ 142-2.4.

         63.   Defendants knowingly and willfully violated Plaintiffs rights by failing to

 pay him a "spread of hours" premium for each day his work shift exceeded ten (10)

 hours, pursuant to New York State Department of Labor Regulations.

         64.   Defendants failed to properly disclose or apprise Plaintiff of his rights

 under the New York Labor Law.

         65.   Defendants failed to notify Plaintiff of his rate of pay and regularly

  designated payday, in contravention ofNew York Labor Law§ 195(1).

         66.   Defendants failed to furnish Plaintiff with a written statement with every

 payment of wages listing gross wages, deductions and net wages, in contravention of

 New York Labor Law § 195(3) and New York State Department of Labor Regulations §

  142-2.7.

         67.   Defendants failed to keep true and accurate records of hours worked by

  each employee covered by an hourly minimum wage rate, the wages paid to all

  employees, and other similar information in contravention of New York Labor Law §

  661.

         68.    Defendants failed to establish, maintain, and preserve for not less than six

  (6) years payroll records showing the hours worked, gross wages, deductions, and net

  wages for each employee, in contravention of the New York Labor Law § 194(4), and

  New York State Department of Labor Regulations§ 142-2.6.

         69.    Due to Defendants' New York Labor Law violations, Plaintiff is entitled

  to recover from Defendants his unpaid minimum wages, unpaid overtime compensation,




                                             13
Case 1:19-cv-06562-SJB Document 1 Filed 11/20/19 Page 14 of 17 PageID #: 14




  and unpaid "spread of hours" premmm, reasonable attorneys' fees, and costs and

  disbursements of this action, pursuant to New York Labor Law§§ 663(1), 198.

         70.     Plaintiff is also entitled to liquidated damages pursuant to New York

  Labor Law§ 663(1), as well as statutory damages pursuant to the New York State Wage

  Theft Prevention Act.

                                  PRAYER FOR RELEIF

         WHEREFORE, Plaintiff MANUEL URENA, respectfully requests that this

  Court grant the following relief:

         (a)     An award of unpaid minimum wages due under the FLSA and New York

                 Labor Law;

         (b)     An award of unpaid overtime compensation due under the FLSA and New

                 York Labor Law;

         (c)     An award of unpaid "spread of hours" premium due under the New York

                 Labor Law;

         (d)     An award of liquidated damages as a result of the Defendants' failure to

                 pay minimum wages and overtime compensation pursuant to 29 U.S.C. §

                 216;

         (e)     An award of liquidated damages as a result of the Defendants' failure to

                 pay minimum wages, overtime compensation, and "spread of hours"

                 premium pursuant to the New York Labor Law and the New York State

                 Wage Theft Prevention Act;

          (f)    An award of statutory damages pursuant to the New York State Wage

                 Theft Prevention Act;




                                              14
Case 1:19-cv-06562-SJB Document 1 Filed 11/20/19 Page 15 of 17 PageID #: 15




          (g)     An award of prejudgment and post-judgment interest;

          (h)     An award of costs and expenses associated with this action, together with

                  reasonable attorneys' and expert fees; and

          (i)     Such other and further relief as this Court determines to be just and proper.

                                       JURY DEMAND

          Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands

  trial by jury on all issues.

  Dated: New York, New York
         November 20, 2019

                                                Respectfully submitted,

                                                CILENTI & COOPER, PLLC
                                                Attorneys for Plaintiff
                                                10 Grand Central
                                                155 East 44th Street- 6th Floor
                                                New York, New York 10017
                                                T. (212) 209-3933
                                                F. (212) 209-7102




                                                 By~                       /
                                              ~~=oti
                                                   ==?c
                                                      ~1~
                                                        · 1e=n=ti::=(:;:::G=c::-:
                                                                             :L:-:S-=-
                                                                                   ~   ~




                                                15
Case 1:19-cv-06562-SJB Document 1 Filed 11/20/19 Page 16 of 17 PageID #: 16




                               CONSENT TO SUE UNDER
                             FAIR LABOR STANDARDS ACT

         1,   Vu.a<Jo.I A. u rtf\°'-                        , am an employee currently or

  formerly employed by        ~        LJ.f    lb2to2 ~ L1°ZJJO( , and/or              related

  entities. I consent to be a plaintiff in the above-captioned action to collect unpaid wages.

  Dated: New York, New York
 aJ.ib,u  ~ J.;  , 2019
 Case 1:19-cv-06562-SJB Document 1 Filed 11/20/19 Page 17 of 17 PageID #: 17




               NOTICE OF INTENTION TO ENFORCE SHAREHOLDER
                     LIABILITY FOR SERVICES RENDERED

TO: Juan Lopez

PLEASE TAKE NOTICE that pursuant to the provisions of Section 630 of the Business
Corporation Law of New York, you are hereby notified that Manuel Urena and others similarly
situated intend to charge you and hold you personally liable as one of the ten largest shareholders
of Ms. Wine Shop Inc., for all debts, wages, and/or salaries due and owing to them as laborers,
servants and/or employees of the said corporation for services performed by them for the said
corporation within the six (6) years preceding the date of this notice and has expressly authorized
the undersigned, as his attorneys, to make this demand on his behalf.

Dated: New York, New York
       November 20, 2019

                                                             CILENTI & COOPER, PLLC
                                                             Attorneys for Plaintiff
                                                             10 Grand Central
                                                             155 East 44th Street- 61h Floor
                                                             New York, New York 10017
                                                             T. (212) 209-3933
                                                             F. (212) 209-7102




                                                         ~-
                                                          / -
